Citation Nr: 1338470	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in January 2012.  A transcript of his hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher initial evaluation is warranted for his heart disease.  

In a March 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, a VA resident physician noted that the Veteran was diagnosed with coronary artery disease in February 2010.  The physician stated that when he first met the Veteran, he was very active and working.  He indicated that since the diagnosis and surgery, the Veteran got dyspneic with minimal exertion and activity was very limited.  

On VA examination in April 2011, the Veteran reported dyspnea on exertion.  The examiner noted the Veteran's report that he was unable to perform light yard work, painting, or light carpentry, giving him an exercise tolerance of 3 METs or less.  He further noted that a March 2010 echocardiogram showed an ejection fraction of greater than 55 percent.  The Veteran related that he was scheduled for various testing, to include exercise tolerance, echocardiogram, and electrocardiogram.  The examiner pointed out that the Veteran had a normal left ventricle ejection fraction following his surgery, but that his estimated exercise tolerance by history was 3 METs or less.  He indicated that the discrepancy was unexplained and that it should be assumed that some noncardiac factor was limiting exercise tolerance, depending on the results of the procedures scheduled.  The Board notes that although the testing described by the Veteran was subsequently carried out, and pulmonary function tests revealed an obstructive ventilator defect, no further comment was made by the examiner with respect to the discrepancy he noted in his examination report.

During his January 2012 hearing, he testified that his symptoms had worsened.  His representative maintained that the estimated METs of 3 or less should be considered and a higher evaluation assigned.  

The Board has considered the Veteran's report of worsening symptoms, as well as the medical evidence of record.  In light of the Veteran's complaints as well as the discrepancy pointed out by the April 2011 VA examiner, the Board concludes that a current VA examination is necessary to determine the severity of the Veteran's service-connected heart disease and to address the discrepancy identified by the April 2011 examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his heart disease.  The claims folder should be forwarded to the examiner for review.   Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's heart disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also indicate whether there is left ventricular dysfunction and report the Veteran's ejection fraction.  

The examiner should specifically indicate whether there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

The examiner should discuss the findings indicated on any current testing as well as that carried out in 2011 or subsequently.  The examiner should also discuss the discrepancy noted by the April 2011 VA examiner and indicate whether there is another disease or disability that might be causing the Veteran's exercise intolerance.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



